Case 2:21-cr-20424-GCS-KGA ECF No. 14, PagelD.47 Filed 06/23/21 Page 1 of 7

7

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

United States of America,

Case:2:21-cr-20424
Plaintiff, Judge: Steeh, George Caram
MJ: Altman, Kimberly G.
Filed: 06-23-2021 At 11:04 AM

v. INDI USA V. SEALED MATTER (DA)
D-1 Ezel Myron McElroy, Violations:

D-2 Maleek Ware-Thomas, 18 U.S.C. § 1349

D-3 Samantha Mustafa, 18 U.S.C. § 1344

D-4 Davonte Warren,
D-5 Ryan Slay,

D-6 Muhammad Khalid,
D-7 Langston Brooks,
D-8 Mark Hobson,

D-9 Raven Kelly,

Defendants.

 

INDICTMENT
THE GRAND JURY CHARGES:

COUNT ONE
18 U.S.C. §§ 1344, 1349 - Conspiracy to Commit Bank Fraud

D-1 Ezel Myron McElroy
D-2 Maleek Ware-Thomas
D-3 Samantha Mustafa
D-4 Davonte Warren

D-5 Ryan Slay

D-6 Muhammad Khalid
D-7 Langston Brooks

D-8 Mark Hobson

D-9 Raven Kelly
‘Case 2:21-cr-20424-GCS-KGA ECF No. 14, PagelD.48 Filed 06/23/21 Page 2 of 7

1. From on or about January 1, 2018, to on or about March 30, 2020, in
the Eastern District of Michigan, and elsewhere, defendants, Ezel Myron
MCELROY, Maleek WARE-THOMAS, Samantha MUSTAFA, Davonte
WARREN, Ryan SLAY, Muhammad KHALID, Langston BROOKS, Mark
HOBSON, and Raven KELLY, knowingly and intentionally conspired and agreed
with each other and with other individuals, both known and unknown to the Grand
Jury, to knowingly execute a scheme to defraud, and to obtain by means of false or
fraudulent pretenses or representations money or funds under the custody or
control of, financial institutions, including Comerica Bank, Fifth Third Bank,
Huntington National Bank, Bank of America, TCF Bank, JP Morgan Chase Bank,
and PNC Bank, as well other financial institutions (as defined by Title 18, Section
20 of the United States Code).

The Scheme to Defraud

2. As part of the scheme to defraud, members of the conspiracy
manufactured counterfeit checks, often in the name of a real business or
organization as the payor. One or more members of the conspiracy would solicit
individuals with a bank account to provide their bank account information and
access to their bank account. Thereafter, a member of the conspiracy would deposit

one or more counterfeit checks into the bank account. At times, a member of the

 
Case 2:21-cr-20424-GCS-KGA ECF No. 14, PagelD.49 Filed 06/23/21 Page 3 of 7

 

conspiracy would provide a counterfeit check to the bank account holder to deposit
|
into his or her own account. Soon after one or more counterfeit checks were
deposited into an account, a member of the conspiracy would withdraw funds from
the account or would solicit another person to withdraw funds from the account.
Object of the Conspiracy

3. The object of the conspiracy was to obtain money from financial
institutions by fraudulently depositing counterfeit checks into accounts held at the
financial institutions and withdrawing or transferring funds from the accounts
shortly thereafter.

Manner and Means of the Conspiracy

4. It was part of the conspiracy that members of the conspiracy, and
others known to the grand jury, made or assisted making counterfeit checks to
deposit into the accounts of third parties held at financial institutions.

5. It was part of the conspiracy that members of the conspiracy, and
others known and unknown to the grand jury, solicited bank account holders to
provide their financial institution account information and provide access to their

bank account in order for members of the conspiracy to manufacture counterfeit

checks and to deposit counterfeit checks into accounts at financial institutions.

 
 

Case 2:21-cr-20424-GCS-KGA ECF No. 14, PagelD.50 Filed 06/23/21 Page 4 of 7

6. It was part of the conspiracy that members of the conspiracy shared
financial account information with each other to facilitate making counterfeit
checks, depositing counterfeit checks into accounts, and accessing accounts.

7. It was part of the conspiracy that members of the conspiracy, and
others known and unknown to the grand jury, deposited counterfeit checks into the
accounts of third parties at financial institutions, or their own accounts at financial
institutions, with the intent of withdrawing funds from the accounts.

8. It was part of the conspiracy that members of the conspiracy, gave
counterfeit checks to other members of the conspiracy, as well as non-members of
the conspiracy, to deposit into accounts held at the financial institutions.

9. It was part of the conspiracy that following deposit of a counterfeit
check or checks into an account at a financial institution, members of the
conspiracy, as well as others known and unknown to the grand jury, would
withdraw funds from the account, solicit others to withdraw funds from the
account, or otherwise access the account.

10. It was further part of the conspiracy that Ezel MCELROY committed
acts in furtherance of the scheme to defraud, including manufacturing counterfeit
checks, soliciting bank account holders, depositing counterfeit checks,

withdrawing funds from bank accounts into which counterfeit checks had been

 

 
Case 2:21-cr-20424-GCS-KGA ECF No. 14, PagelD.51 Filed 06/23/21 Page 5 of 7

deposited, and communicating with co-conspirators in furtherance of the scheme,
on or after February 10, 2018.
All in violation of Title 18, United States Code, Sections 1344, 1349.
FORFEITURE ALLEGATION
11. Pursuant to Fed. R. Cr. P. 32.2(a), the government hereby provides
notice to the defendants of its intention to seek forfeiture of all proceeds, direct or
indirect, or property traceable thereto, all property that facilitated the commission
of the violations alleged, or property traceable thereto, and all property involved in,
or property traceable thereto, of the violations set for in this Indictment.
12. Substitute Assets: If the property described above as being subject to
forfeiture, as a result of any act or omission of Defendants:
a. Cannot be located upon the exercise of due diligence;
b. Has been transferred or sold to, or deposited with, a third party;
c. Has been placed beyond the jurisdiction of the Court;
d. Has been substantially diminished in value; or

e. Has been commingled with other property that cannot be divided
without difficulty;

the United States of America shall be entitled to forfeiture of substitute property
pursuant to Title 21, United States Code, Section 853(p), and Title 28, United

States Code, Section 2461(c).

 
Case 2:21-cr-20424-GCS-KGA ECF No. 14, PagelD.52 Filed 06/23/21 Page 6 of 7

THIS IS A TRUE BILL.

s/ Grand Jury Foreperson
GRAND JURY FOREPERSON

SAIMA S. MOHSIN
Acting United States Attorney

JOHN K. NEAL
Chief, White Collar Crime Unit

s/Mark Chasteen
MARK CHASTEEN
Assistant United States Attorney

Dated: June 23, 2021

 
Case 2:21-cr-20424-GCS-KGA ECF No. 14, PagelD.53 Filed 06/23/21 Page 7 of 7

Case:2:21-cr-20424

 

— Judge: Steeh, George Caram
United States District Court Criminal Case Cover Mv: Altman, Kimberly G.
Eastern District of Michigan Filed: 06-23-2021 At 11:04 AM

 

 

INDI USA V. SEALED MATTER (DA)

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete .. wou. nwiy us an swopous.

 

 
    
 

 

Companion Case Number:

 

 

 

 

 

 

 

 

 

 

This may be a companion case based upon LOR 57.10 (b)(4)': Judge Assigned:
Ll ves No AUSA’s Initials: Je

Case Title: USA v. Ezel Myron McElroy, et al

County where offense occurred : Oakland

Check One: | XIFelony LlMisdemeanor LlPetty
____Indictment/____Information --- no prior complaint.
__v_Indictment/____Information --- based upon prior complaint [Case number: 21-mj-30139 ]
____Indictment/____ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

Superseding to Case No: | Judge:

 

 

[_]Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

   
 

Please take notice that the below listed Assistant United States Attorney is the < ney of record for
the above captioned case. =

June 23, 2021
Date

211 W. Fort Street, Suite 2001
Detroit, MI 48226-3277
Phone: 313-226-9555

Fax: 31 3-226-2873

E-Mail address: Mark.Chasteen@usdoj.gov
Attorney Bar #:

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases
even though one of them may have already been terminated.

5/16

 
